Citation Nr: 0631407	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

What evaluation is warranted from October 31, 2001, for 
tinnitus?


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted entitlement to service connection for 
bilateral tinnitus with a 10 percent evaluation, effective 
October 31, 2001.  In March 2003, an RO decision denied the 
veteran's claim for a disability evaluation for bilateral 
tinnitus in excess of 10 percent.


FINDING OF FACT

Since October 31, 2001, the veteran's service-connected 
tinnitus has been assigned a 10 percent rating, the maximum 
schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus since October 
31, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260; Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
10 percent ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, in July 2006, the stay of 
adjudication of tinnitus rating cases was lifted.  

The July 2002 rating decision assigned the veteran's service-
connected tinnitus the maximum schedular rating available for 
tinnitus, effective from October 31, 2001.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award a separate schedular evaluation for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is not warranted at any time since October 31, 2001.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


